DETAILED ACTION
This Office action is in response to the communication received on 03 February 2022.
Claims 2-20 are new.
Claims 1-20 are presented for examination.
Response to Arguments
Applicant’s arguments with respect to the Double Patenting rejection to amended independent claim 1 and new claims 2-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the remarks, Applicant argued in substance that:
Point (A), the amended independent claim 1 and new independent claims 17, 20 can be found in Applicant’s [63]-[67] (Applicant’s remarks, page 8).
As to point (A), Applicant’s [63]-[67] do not describe clearly the amended claim 1 and new claims 17, 20, especially, the claimed elements of “a first orbital location”, “a second orbital location”; “a first distance”, “a second distance”; “a first estimate metric”, “a second estimate metric”; “a first signal metric”, “a second signal metric”; “a third metric”. 



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification fails to provide antecedent basis for the claimed elements of “a first orbital location”, “a second orbital location”; “a first distance”, “a second distance”; “a first estimate metric”, “a second estimate metric”; “a first signal metric”, “a second signal metric”; “a third metric” in amended independent claim 1, in new independent claims 17, 20.
Applicant’s [66] describes the distance metric is used to score the different locations on the ground for similarity of the estimated radio signals transmitted by the emitters in equation (3) and Applicant’s [68] describes that, “….If the receiver station 120 determines that the area 100 is sparsely populated, the receiver station 120 selects a first distance metric. On the other hand, if the receiver station 120 determines that the area 100 is densely populated, the receiver station 120 selects a second distance metric that is different from the first distance metric…..”.
The ordinary skills in the art cannot comprehend how said claimed elements are described and made any technical senses at all into Applicant’s specification, especially [63]-[67] as Applicant pointed out in the response received on 03 February 2022.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAI V NGUYEN/Primary Examiner, Art Unit 2649